EXHIBIT (10)(78)


SECURITIES TRANSFER AGREEMENT


           SECURITIES TRANSFER AGREEMENT (the “Agreement”), dated as of October
12, 2012, by and between Pishon Partners, LLC  (“Seller”), and Southridge
Partners II LP. (“Purchaser”).


           The Seller is the holder of that certain Promissory Note originally
dated January 26, 2011 issued by Attitude Drinks, Incorporated (the “Company”)
in the original principal amount of $75,761.85 (the “Original Note”).


           The Seller has certain rights with respect to the Original Note. Such
rights are referred to collectively as the “Seller’s Transaction Rights.”  The
Original Note and the Seller’s Transaction Rights are referred to collectively
as the “Transferred Rights.”


           Seller desires to sell to Purchaser, and Purchaser desires to
purchase from Seller, twenty thousand dollars ($20,000.00) in principal value of
the Original Note, (the “Purchased Note”), such purchase and sale shall be made
upon the terms and conditions set forth in this Agreement.


           Purchasers and Seller are executing and delivering this Agreement in
reliance upon an exemption from securities registration afforded by the
Securities Act of 1933, as amended (the “1933 Act”);


           NOW THEREFORE, in consideration of the premises and the mutual
covenants contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:


           1.            PURCHASE AND SALE OF SELLER’S TRANSACTION RIGHTS.


           a.           Purchase of the Purchased Note and Transferred Rights.


           (i)          On the Transfer Closing Date (as defined below), Seller
agrees to sell and deliver to Purchaser, and Purchaser agrees to purchase from
Seller, (x) the Purchased Note and (y) the Seller’s Transaction Rights
associated with the Purchased Note, in consideration of Purchaser’s payment in
cash of the Transfer Price to Seller.


           (ii)         Purchaser understands and acknowledges that the rights
and privileges relating to the Transferred Rights are set forth in the Seller’s
Note and Purchaser represents that Purchaser has reviewed the terms and
provisions contained therein.
 
 
1

--------------------------------------------------------------------------------

 
 
           b.           Transfer Closing Date.  Subject to the satisfaction (or
waiver) of the conditions thereto set forth in Section 4 and Section 5 below,
the date and time of the sale of the Purchased Note  by Seller to Purchaser
pursuant to this Agreement (“Transfer Closing Date”) shall be no later than
October 15, 2012.  The closing of the transactions contemplated by this
Agreement (the “Closing”) shall occur at such other location as may be agreed to
by the parties.


           c.           Form of Payment.  On the Transfer Closing Date, (i)
Purchaser shall pay the Transfer Price equal to $20,000.00 in United States
dollars by wire transfer of immediately available funds to the Seller (ii)
Seller shall deliver to Purchaser the Purchased Note, duly endorsed to
Purchaser.
 
           d.           Consent and Acknowledgments of the Company.


           (i)           The Company, as evidenced by its signature at the foot
of this Agreement, hereby represents and warrants that upon Purchaser’s delivery
to the Company of the Purchased Note (together with endorsement by the Seller)
the Company shall promptly cause to be issued to and in the name of Seller (i)
issue one or more promissory notes representing the Purchased Note in the name
of such Purchaser on or promptly after a Transfer Closing Date (the “Replacement
Note”).  The Replacement Note issued to the Purchaser shall have the same terms
as the Purchased Note except the Replacement Note (i) shall indicate that the
Note was originally issued to the Seller on January 26, 2011 (the “Issue Date”),
(ii) notwithstanding the convertibility of the Original Note, the Replacement
Note shall be convertible into the Company’s common stock, at any time at the
option of the Purchaser, at an initial conversion price per share equal to
twenty five percent (25%) (the “Discount”) of the average of the lowest three
(3) closing bid prices for the Company’s common stock during the ten (10)
trading days immediately preceding a conversion date, as reported by Bloomberg
(the “Closing Bid Price”), and (iii) the Replacement Note shall have a
limitation on conversion equal to 9.99% of the Company’s outstanding common
stock.


           (ii)         The signature by the Company also represents the
Company’s agreement to (x) pay to Purchaser and (y) treat Purchaser as a party
to, and having all the rights of, and obligations of, in the place and stead of
Seller with respect to the Purchased Note.


           (iii)        The Company represents that by a date no later than the
Issue Date, (w) the Company had accrued payment obligation to Seller equal to
the principal amount of the Purchased Note, and (x) the Original Note had been
issued to Seller. The Company has no information that Seller did not have
continuous and uninterrupted beneficial ownership of the Original Note since the
Issue Date through and including the date hereof.


           (iv)        The Company acknowledges that it will take all reasonable
steps necessary or appropriate, including providing an opinion of counsel
confirming the rights of Purchaser to sell shares of Common Stock issued to
Purchaser on conversion of the Replacement Note pursuant to Rule 144 as
promulgated by the SEC (“Rule 144"), as such Rule may be in effect from time to
time. If the Company does not promptly provide an opinion from Company counsel,
and so long as the requested sale may be made pursuant to Rule 144, the Company
agrees to accept an opinion of counsel to the Purchaser which opinion will be
issued at the Company’s expense.
 
 
2

--------------------------------------------------------------------------------

 
 
           (v)         The Company confirms that it has instructed its transfer
agent to reserve at least 20,000,000 shares of its Common Stock for issuance to
Purchaser on conversion of the Replacement Note and has provided Purchaser with
copy of such letter (“Transfer Agent Instruction Letter”).


           (vi)        The Company confirms that, upon consummation of the
transactions contemplated hereby, Purchaser will be entitled to all of the
rights held by Seller under the Purchased Note as if Purchaser had been a holder
of the Purchased Note, all of which, to the best knowledge of the Company,
remain in full force and effect as of the date hereof.  To the best knowledge of
the Company, no payments have been made to Seller on account of any such rights
and Seller has not, directly or indirectly, waived or relinquished any of such
rights.  In furtherance of the foregoing and not in limitation thereof, the
Company acknowledges that no liquidated damages have accrued with respect to the
Transferred Rights, and (y) all other  provisions of the Original Note remain in
full force and effect.
 
           (vii)       The Company has provided all Current Public Information
as defined in Rule 144 (c) and has filed with the SEC all quarterly and annual
reports required to be filed under the Securities Exchange  Act of 1934 (the
“SEC Reports”)  and covenants to file all required SEC Reports until the
maturity date of the Seller’s Note.
 
           (viii)      Except as specifically disclosed in its  SEC Reports, (i)
there has been no event, occurrence or development that, individually or in the
aggregate, has had or that could reasonably be expected to result in a Material
Adverse Effect, (ii) neither the Company nor any of its Subsidiaries has
incurred any material liabilities other than (A) trade payables and accrued
expenses incurred in the ordinary course of business consistent with past
practice and (B) liabilities not required to be reflected in the Company's
financial statements pursuant to GAAP or required to be disclosed in filings
made with the SEC, (iii) the Company has not altered its method of accounting or
the identity of its auditors, (iv) the Company has not declared or made any
dividend or distribution of cash or other property to its stockholders, in their
capacities as such, or purchased, redeemed or made any agreements to purchase or
redeem any shares of its capital stock (except for repurchases by the Company of
shares of capital stock held by employees, officers, directors, or consultants
pursuant to an option of the Company to repurchase such shares upon the
termination of employment or services), and (v) neither the Company nor any of
its Subsidiaries has issued any equity securities to any officer, director or
Affiliate, except pursuant to existing Company stock-based plans.  No
representation or warranty or other statement made by the Company or any
Subsidiary in this Agreement or in its SEC Reports, contains any untrue
statement or omits to state a material fact necessary to make any such
statement, in light of the circumstances in which it was made, not misleading.
 
 
3

--------------------------------------------------------------------------------

 
 
           (ix)         The Company acknowledges that Purchaser is expressly
relying on the provisions of this Section 1(d) in entering into this Agreement
and consummating the transactions contemplated hereby.


           2.            PURCHASER’S REPRESENTATIONS AND WARRANTIES.  Purchaser
represents and warrants to Seller and to the Company that:


           a.           Accredited Purchaser; Investment Purpose.  Purchaser
represents that it is an “Accredited Investor” as defined in Regulation D under
the Securities Act of 1933.  Purchaser is purchasing the Purchased Note for its
own account for investment purposes only and not with a view towards, or for
resale in connection with, the public sale or distribution thereof, nor with any
present intention of distributing or selling the same, and it has no present or
contemplated agreement, undertaking, arrangement, obligation, indebtedness or
commitment providing for the disposition thereof; provided, however, that by
making the representations herein, Purchaser does not agree to hold the
Replacement Note or any Common Stock issued upon conversion of or in payment of
interest on the Replacement Note for any minimum or other specific term and
reserves the right to dispose of the Replacement Note or any of such Common
Stock at any time in accordance with or pursuant to a registration statement or
an exemption under the 1933 Act and applicable state securities laws.


           b.           Reliance on Exemptions.  Purchaser understands that the
Transferred Rights are being offered and sold to it in reliance upon specific
exemptions from the registration requirements of United States federal and state
securities laws and that Seller and the Company are relying upon the truth and
accuracy of, and Purchaser’s compliance with, the representations, warranties,
agreements, acknowledgments and understandings of Purchaser set forth herein in
order to determine the availability of such exemptions and the eligibility of
the Purchaser to acquire the relevant Transferred Rights.


           c.           Non-affiliate Status.  Purchaser is not, and has not for
in excess of ninety (90) days been, and subsequent to the Transfer Closing Date
will not be, an “Affiliate” of the Company, as that term is defined by Rule 144
under the 1933 Act.  Purchaser is not acting in concert with any other person in
a manner that would require their sales of securities to be aggregated for
purposes of Rule 144 or would cause Purchaser to be considered an “Underwriter”
as that term is defined by Section 2 of the 1933 Act.


           d.           Company Information.  Purchaser and its advisors, if
any, have been furnished with all materials relating to the business, finances
and operations of the Company, including copies of the Company most recent
publicly available financial statements as available as of June 30, 2012 on the
SEC’s EDGAR system.  Purchaser and its advisors have been afforded the
opportunity to ask questions of Seller.  Neither such inquiries nor any other
due diligence investigation conducted by Purchaser or any of its advisors or
representatives shall modify, amend or affect Purchaser’s right to rely on
Seller’s representations and warranties contained in Section 3 below. Purchaser
understands that its investment in Transferred Rights, including but not limited
to the relevant Purchased Note (and/or in the Common Stock issuable thereunder),
involves a significant degree of risk.
 
 
4

--------------------------------------------------------------------------------

 
 
           e.           Governmental Review.  Purchaser understands that no
United States federal or state agency or any other government or governmental
agency has passed upon or made any recommendation or endorsement of the
Transferred Rights or of the Common Stock issuable thereunder.


           f.           Transfer or Resale.  Purchaser understands that (i) the
sale or resale of the Replacement Note and the Common Stock issuable thereunder
has not been registered under the 1933 Act or any applicable state securities
laws, and the Replacement Note and the Common Stock issuable thereunder may not
be transferred unless (a) such security is sold pursuant to an effective
registration statement under the 1933 Act, (b) the security is sold or
transferred pursuant to an exemption from such registration, (c) the security is
sold or transferred to an “affiliate” (as defined in Rule 144 promulgated under
the 1933 Act or a successor rule; “Rule 144”) of Purchaser who agrees to sell or
otherwise transfer the security only in accordance with this Section 2(f) and
who is an Accredited Investor, or (d) (i) the Common Stock is sold pursuant to
Rule 144, if such Rule is available; (ii) any sale of such Common Stock made in
reliance on Rule 144 may be made only in accordance with the terms of said Rule
and further, if said Rule is not applicable, any resale of such Common Stock
under circumstances in which the seller (or the person through whom the sale is
made) may be deemed to be an underwriter (as that term is defined in the 1933
Act) and may require compliance with some other exemption under the 1933 Act or
the rules and regulations of the SEC thereunder.


           g.           Authorization; Enforcement.  This Agreement has been
duly and validly authorized by Purchaser.  This Agreement has been duly executed
and delivered on behalf of Purchaser, and this Agreement constitutes a valid and
binding agreement of Purchaser enforceable in accordance with its terms, except
as such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of creditors’ rights and remedies or by
other equitable principles of general application.


           h.           No Brokers.  Purchaser has taken no action which would
give rise to any claim by any person for brokerage commissions, finder’s fees or
similar payments relating to this Agreement or the transactions contemplated
hereby.


           3.            REPRESENTATIONS AND WARRANTIES OF SELLER.  Seller
represents and warrants to Purchaser that:
 
 
5

--------------------------------------------------------------------------------

 
 
           a.           Authorization; Enforcement.  (i) Seller has all
requisite power and authority to enter into and perform this Agreement and to
consummate the transactions contemplated hereby and to sell the relevant
Purchased Note in accordance with the terms hereof, (ii) the execution and
delivery of this Agreement by Seller and the consummation by it of the
transactions contemplated hereby (including without limitation, the sale of the
relevant Transferred Rights to Purchaser) have been duly authorized by Seller
and no further consent or authorization of Seller or its members is required,
(iii) this Agreement has been duly executed and delivered by Seller, and (iv)
this Agreement constitutes a legal, valid and binding obligation of Seller
enforceable against Seller in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of creditors’ rights and remedies or by
other equitable principles of general application.


           b.           Title.  Seller has good and marketable title to the
relevant Purchased Note and Transferred Rights, free and clear of all liens,
pledges and encumbrances of any kind.


           c.           No Conflicts.  The execution, delivery and performance
of this Agreement by Seller and the consummation by Seller of the transactions
contemplated hereby (including, without limitation, the sale of the relevant
Transferred Rights to Purchaser) will not (i) violate or conflict with, or
result in a breach of any provision of, or constitute a default (or an event
which with notice or lapse of time or both could become a default) under, or
give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, note, bond, indenture or other instrument to
which Seller is a party, or (ii) result in a violation of any law, rule,
regulation, order, judgment or decree (including federal and state securities
laws and regulations and regulations of any self-regulatory organizations to
which Seller is subject) applicable to Seller or by which any property of the
Seller are bound or affected.  Except as specifically contemplated by this
Agreement and as required under the 1933 Act and any applicable federal and
state securities laws, neither Seller nor the Company is required to obtain any
consent, authorization or order of, or make any filing or registration with, any
court, governmental agency, regulatory agency, self regulatory organization or
stock market or any third party in order for it to execute, deliver or perform
any of its obligations under this Agreement in accordance with the terms
hereof.  Except for filings that may be required under applicable federal and
state securities laws in connection with the issuance and sale of the Seller’s
Note, all consents, authorizations, orders, filings and registrations which
Seller is required to obtain pursuant to the preceding sentence have been
obtained or effected on or prior to the date hereof.


           d.           No Brokers.  Seller has taken no action which would give
rise to any claim by any person for brokerage commissions, finder’s fees or
similar payments relating to this Agreement or the transactions contemplated
hereby.


           e.           Title; Rule 144 Matters.  Seller has owned the Original
Note since the Issuance Date. Seller is not, and for a period of at least ninety
(90) days prior to the date hereof has not been, an “Affiliate” of the Company,
as that term is defined in Rule 144 of the 1933 Act.  Subsequent to the Transfer
Closing Date, Seller will take no action which would adversely affect the
tacking for the benefit of the Purchaser of Seller’s holding period under Rule
144.
 
 
6

--------------------------------------------------------------------------------

 
 
           f.           No Other Representations.  Seller makes no
representations or warranties with respect to the Company, its financial status,
earnings, assets, liabilities, corporate status or any other matter.


           4.           CONDITIONS TO SELLER’S OBLIGATION TO SELL.  The
obligation of Seller hereunder to sell the Purchased Note and deliver the
relevant Transferred Rights to the Purchaser on the terms contemplated hereby at
the Closing is subject to the satisfaction, at or before the Transfer Closing
Date of each of the following conditions thereto, provided that these conditions
are for Seller’s sole benefit and may be waived by Seller at any time in its
sole discretion:
 
                         a.           Purchaser shall have executed this
Agreement and any amendment thereto and delivered the same to Seller.


                         b.           Purchaser shall have delivered the
Transfer Price in accordance with Section 1(c) above.


                         c.           The representations and warranties of such
Purchaser shall be true and correct in all material respects as of the date when
made and as of the Transfer Closing Date as though made at that time (except for
representations and warranties that speak as of a specific date), and Purchaser
shall have performed, satisfied and complied in all material respects with the
covenants, agreements and conditions required by this Agreement to be performed,
satisfied or complied with by Purchaser at or prior to the Transfer Closing
Date.


                         d.           No litigation, statute, rule, regulation,
executive order, decree, ruling or injunction shall have been enacted, entered,
promulgated or endorsed by or in any court or governmental authority of
competent jurisdiction or any self-regulatory organization having authority over
the matters contemplated hereby which prohibits the consummation of any of the
transactions contemplated by this Agreement.


           5.           CONDITIONS TO PURCHASER’S OBLIGATION TO PURCHASE.  The
obligation of Purchaser hereunder to purchase the Purchased Note and the
Transferred Rights on the terms contemplated hereby at the Closing is subject to
the satisfaction, at or before the Transfer Closing Date of each of the
following conditions, provided that these conditions are for Purchaser’s sole
benefit and may be waived by such Purchaser at any time in its sole discretion.


                         a.           Seller shall have executed this Agreement
and any amendment thereto which shall have been acknowledged and consented by
the Company, and delivered the same to Purchaser.


                         b.           Seller shall have delivered to Purchaser
the Purchased Note duly endorsed for transfer to Purchaser in accordance with
Section 1(c) above.
 
 
7

--------------------------------------------------------------------------------

 
 
                         c.           Purchaser shall have received an opinion
of counsel of the Company substantially in the form of Annex I attached hereto.


                         d.           The representations and warranties of
Seller and the Company shall be true and correct in all material respects as of
the date when made and as of the Transfer Closing Date as though made at such
time (except for representations and warranties that speak as of a specific
date) and Seller and the Company shall have performed, satisfied and complied in
all material respects with the covenants, agreements and conditions required by
this Agreement to be performed, satisfied or complied with by Seller at or prior
to the Transfer Closing Date.


                         e.           No litigation, statute, rule, regulation,
executive order, decree, ruling or injunction shall have been enacted, entered,
promulgated or endorsed by or in any court or governmental authority of
competent jurisdiction or any self-regulatory organization having authority over
the matters contemplated hereby which prohibits the consummation of any of the
transactions contemplated by this Agreement.
 
                         f.           The Company has provided to the Purchaser
a copy of the Transfer Agent Instruction Letter.
 
 
8

--------------------------------------------------------------------------------

 
 
           6.           GOVERNING LAW; MISCELLANEOUS.


           a.           Governing Law; Jurisdiction.  THIS AGREEMENT SHALL BE
ENFORCED, GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED ENTIRELY WITH SUCH
STATE, WITHOUT REGARD TO THE PRINCIPLES OF CONFLICT OF LAWS.  THE PARTIES HERETO
HEREBY SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE UNITED STATES FEDERAL COURTS
LOCATED IN THE CITY OF NEW YORK, NEW YORK WITH RESPECT TO ANY DISPUTE ARISING
UNDER THIS AGREEMENT, THE AGREEMENTS ENTERED INTO IN CONNECTION HEREWITH OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.  BOTH PARTIES IRREVOCABLY WAIVE THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH SUIT OR
PROCEEDING.  BOTH PARTIES FURTHER AGREE THAT SERVICE OF PROCESS UPON A PARTY
MAILED BY FIRST CLASS MAIL SHALL BE DEEMED IN EVERY RESPECT EFFECTIVE SERVICE OF
PROCESS UPON THE PARTY IN ANY SUCH SUIT OR PROCEEDING.  NOTHING HEREIN SHALL
AFFECT ANY PARTY’S RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
LAW.  THE PARTIES AGREE THAT A FINAL NON-APPEALABLE JUDGMENT IN ANY SUCH SUIT OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON SUCH JUDGMENT OR IN ANY OTHER LAWFUL MANNER.  THE PARTIES HEREBY WAIVE A
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER OF THE
PARTIES HERETO AGAINST THE OTHER IN RESPECT OF ANY MATTER ARISING OUT OF OR IN
CONNECTION WITH THIS AGREEMENT.


           b.           Counterparts; Signatures by Facsimile.  This Agreement
may be executed in one or more counterparts, each of which shall be deemed an
original but all of which shall constitute one and the same agreement and shall
become effective when counterparts have been signed by each party and delivered
to the other party.  This Agreement, once executed by a party, may be delivered
to the other party hereto by facsimile transmission of a copy of this Agreement
bearing the signature of the party so delivering this Agreement.


           c.           Headings.  The headings of this Agreement are for
convenience of reference only and shall not form part of, or affect the
interpretation of, this Agreement.


           d.           Severability.  In the event that any provision of this
Agreement is invalid or enforceable under any applicable statute or rule of law,
then such provision shall be deemed inoperative to the extent that it may
conflict therewith and shall be deemed modified to conform with such statute or
rule of law.  Any provision hereof which may prove invalid or unenforceable
under any law shall not affect the validity or enforceability of any other
provision hereof.
 
 
9

--------------------------------------------------------------------------------

 
 
           e.           Entire Agreement; Amendments.  This Agreement and the
instruments referenced herein contain the entire understanding of the parties
with respect to the matters covered herein and therein and, except as
specifically set forth herein or therein, neither Seller nor Purchaser makes any
representation, warranty, covenant or undertaking with respect to such
matters.  No provision of this Agreement may be waived or amended other than by
an instrument in writing signed by the party to be charged with enforcement.


           f.           Notices.  Any notices required or permitted to be given
under the terms of this Agreement shall be sent by certified or registered mail
(return receipt requested) or delivered personally or by courier (including a
recognized overnight delivery service) or by facsimile and shall be effective
five days after being placed in the mail, if mailed by regular United States
mail, or upon receipt, if delivered personally or by courier (including a
recognized overnight delivery service) or by facsimile, in each case addressed
to a party.  The addresses for such communications shall be as provided in
Schedule A annexed hereto. Seller may change its address by notice similarly
given to each Purchaser.  Each Purchaser may change its address by notice
similarly given to Seller.


           g.           Successors and Assigns.  This Agreement shall be binding
upon and inure to the benefit of the parties and their successors and
assigns.  Neither Seller nor Purchaser shall assign this Agreement or any rights
or obligations hereunder without the prior written consent of the
other.  Notwithstanding the foregoing, subject to Section 2(f), Purchaser may
assign its rights hereunder to any person that purchases the same in a private
transaction from Purchaser or to any of its “Affiliates,” without the consent of
Seller.


           h.           Third Party Beneficiaries.  This Agreement is intended
for the benefit of the parties hereto and their respective permitted successors
and assigns, and is not for the benefit of, nor may any provision hereof be
enforced by, any other person.
 
           i.            Further Assurances.  Each party shall do and perform,
or cause to be done and performed, all such further acts and things, and shall
execute and deliver all such other agreements, certificates, instruments and
documents, as the other party may reasonably request in order to carry out the
intent and accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.
 
           j.            No Strict Construction.  The language used in this
Agreement will be deemed to be the language chosen by the parties to express
their mutual intent, and no rules of strict construction will be applied against
any party.



 
10

--------------------------------------------------------------------------------

 


           IN WITNESS WHEREOF, each of Seller and Purchaser has caused this
Securities Transfer Agreement to be duly executed as of the date first above
written.



SELLER             PISHON PARTNERS, LLC                     By:    /s/ Pishon
Partners, LLC         Title:                         PURCHASER  
 
   
 
  SOUTHRIDGE PARTNERS II LP    
 
              By:  /s/ Southridge Partners II LP         Title:          

 
Company Acknowledgment and Consent


The undersigned acknowledges and agrees to the representations, covenants and
agreements made by it in Section 1(d) of this Agreement.
 
ATTITUDE DRINKS, INCORPORATED



      By:  /s/ Roy G. Warren         Title:   President and CEO        



 
11

--------------------------------------------------------------------------------

 


SCHEDULE A


ADDRESSES FOR NOTICES


Seller;             Pishon Partners, LLC

                         Facsimile:


                         With a copy to:
 
Purchaser;     Southridge Partners II LP
 90 Grove Street
 Ridgefield CT 06877
                      

 
12

--------------------------------------------------------------------------------

 
 
EXHIBIT A


COPY OF ORIGINAL NOTE



This note is referenced as an exhibit in the Form 8-K-A filed with the
Commission on May 9, 2011 (SEC Accession No. 0001213900-11-002409)
 
 
13

--------------------------------------------------------------------------------